FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 15, 2021

                                      No. 04-21-00385-CV

                                       Lisa SEPULVEDA,
                                            Appellant

                                                 v.

                             Manuel MOLINA and Marcus Molina,
                                        Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI09823
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
       On September 13, 2021, this court notified the district clerk that the record was late. See
TEX. R. APP. P. 37.3. The next day, the district clerk filed a notice of late record and requested
an extension of time to calculate the cost to prepare the clerk’s record.
        The request is GRANTED. The district clerk must calculate the cost to prepare the
clerk’s record and notify Appellant of that cost within TEN DAYS of the date of this order.
        If Appellant fails to pay, or arrange to pay, for preparing the clerk’s record, the district
clerk must file a Notification of Late Record stating that fact within TWENTY DAYS of the date
of this order. See id.
        Otherwise, the district clerk must file the clerk’s record within THIRTY DAYS of the
date of this order. See id.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2021.
                           FILE COPY



___________________________________
MICHAEL A. CRUZ, Clerk of Court